RESOLUCIÓN
A los fines de lograr la mayor eficiencia en las funciones del Negociado de Traducciones, previa recomendación de su Directora la Srta. Olga A. Lasa Delgado, el Tribunal dispone que, salvo las autorizaciones expresas in forma pauperis, no se proceda a realizar traducción alguna hasta que el solicitante cancele los aranceles correspondientes.
En relación con aquellas traducciones solicitadas por Servicios Legales, Inc., la Sociedad para Asistencia Legal y *713cualquier otra entidad exenta del pago de aranceles, los documentos a ser traducidos deberán ser copias certifica-das de los originales y serán acompañados con la solicitud al Negociado de Traducciones por conducto de su Directora la señorita Lasa Delgado, ello sin menoscabo de que diseñe dicho negociado cualquier otro mecanismo o trámite que acelere sus funciones.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado

Secretario General